DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10686888. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 18 recites “…A computer-readable storage medium…”. The broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, “In some embodiments the computer-readable storage…mediums…include a cable or wireless signal containing a bit stream and the like. However, when mentioned, non-transitory computer readable storage media expressly exclude media such as energy…”, see Applicant’s IDS, par. 134….. The Examiner suggests amending the claim to include non-transitory computer-readable storage medium.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ow (Pub. No. US 2014/0165176).

As per claims 1, 10, 18, Ow discloses a  (medium). A computer-implemented method comprising: receiving, by a client application at a client device, a unique identifier identifying a browser application (…see the pop-up window…by providing the device’s unique MAC address…see par. 115); sending, from the client application to a content management system, a message including the unique identifier of the browser application (…see par. 117); and in response to sending the message to the content management system, receiving, by the client application, a response message relayed by the content management system from the browser application to the client application, wherein the content management system includes a mapping of the client application to the browser application, the mapping established based on the unique identifier included in the message and used by the content management system to relay communications between the client application and the browser application (…the digital media server within the PCD receives the query from the digital media player…the digital medical server queries the media management system for information that are requested by the user…the requested media is then returned to the user…see par. 117, 119).



As per claims 2, 11, Ow discloses wherein the client application is installed at the client device and used to synchronize local content items at the client device or access content items hosted on the content management system through an interface of the client application (see par. 77).


As per claims 3, 12, Ow discloses wherein the unique identifier is a nonce based on data or details specific to the browser application (see par. 117). 


As per claims 4, 13, Ow discloses wherein the message further includes metadata identifying a type of information that the client application is expecting or a source or session associated with the message that the client application is expecting (see par. 94).


As per claims 5, 14, Ow discloses wherein the message includes a request, the message was based on the request for the content management system to relay the message to the client application (see par. 117).


As per claims 6, 15, Ow discloses wherein the message further includes a second request for the content management system to relay to the client application any messages which includes a reference to the unique identifier (see par. 117, 119).


As per claims 7, 16, Ow discloses indicating a type of message that the client application is expecting from the browser application in the message (see par. 43, 119).


As per claim 8, Ow discloses wherein the client application and the browser application are running at the client device under a same OS username and a match is verified by the content management system (see par. 119).


As per claim 9, Ow discloses receiving a second response message that is relayed to a different session than a first session that was relayed the response message, wherein the second response message and the response message both includes a same unique identifier (see par. 117, 119).


As per claim 16, Ow discloses to indicate a type of message that the client application is expecting from the browser application in the message (see par. 49).


As per claims 17, 20, Ow discloses to determine, by the client application, if the message is a secure session request from the browser application (see par. 85).


As per claim 19, Ow discloses wherein further instructions which, when executed by the one or more processors, cause the one or more processors to: maintain a connection or communication channel between the client application and the content management system open based on the unique identifier (see par. 117, 119).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to network communications…for enabling communications between a client application and a web-site associated with a content management system.



Brown et al (Pat. No. US 7996519); “Detecting Content and User Response to Content”;

-Teaches each record representing a unique identifier of the browser application…see col.10 lines 58-61…the request/response information in each record may indicate the browser application…see col.11 lines 18-21.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436